Citation Nr: 1106477	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for chronic pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  A 
November 2007 rating decision confirmed and continued a 
previously denied claim for service connection for a low back 
disorder and an August 2009 rating decision denied his claim for 
service connection for chronic pain syndrome.

In February 2010, in support of his claims, the Veteran testified 
at a video conference hearing over which the undersigned Acting 
Veterans Law Judge of the Board presided.  A transcript of the 
hearing has been associated with the Veteran's claims file.

In August 2010, the Board reopened the Veteran's claim for 
service connection for a low back disorder on the basis of new 
and material evidence and remanded the underlying claim for 
service connection for that disability as well as his claim for 
service connection for chronic pain syndrome, to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development and consideration.   

In October 2010 and November 2010, the Veteran submitted 
additional evidence and waived his right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).
 
In this decision, the Board is deciding the Veteran's low back 
disorder claim.  However, the Board must again remand his chronic 
pain syndrome claim to the RO via the AMC for additional 
development and consideration.





FINDING OF FACT

The Veteran's low back disorder was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable outcome 
for the Veteran or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for a low back disorder.  The RO will be responsible 
for addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
Veteran's September 2010 VA Examination report provides a 
diagnosis of degenerative disc disease of the lumbar spine; so 
there is no disputing he has a current low back disorder.  
Therefore, the determinative issue is whether it is attributable 
to his period of active service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.).

Essentially, the Veteran asserts his current low back symptoms 
began in service, following the first of two motorcycles that 
occurred in 1981 and 1982.  Although the Veteran, as a layman, is 
competent to provide evidence of his observable symptoms - such 
as first experiencing low back symptoms while in service, his 
testimony must also be credible in order to ultimately have 
probative value.  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(indicating competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
ultimate probative value of the evidence).  See also 38 C.F.R. § 
3.159(a)(2); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006) (indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

As noted in the Board's August 2010 Remand, the Veteran was 
provided a VA examination with respect to this claim in June 
2009.  However, that examination was inadequate because the 
opinion failed to adequately address the Veteran's account of 
continued symptomatology since his October 1981 motorcycle 
accident.  
The report of the Veteran's September 2010 VA examination 
indicates that his current low back symptoms had their onset in 
service.  He has been evaluated by multiple physicians, including 
orthopedic specialists, following the motorcycle accidents in 
1981 and 1982.  The events and injuries surrounding these 
accidents are detailed in his treatment records and show he 
sustained definitive injuries to the bilateral lower extremities.  
Following these accidents, he complained of lower back pain.  X-
rays of his lower back were negative for any acute fractures, 
dislocations, or trauma to the lower back, but his symptoms were 
persistent.  He was diagnosed with chronic lumbar strain.  
Subsequent and more recent magnetic resonance imaging (MRI) 
studies reveal lumbar degenerative disc disease.  These symptoms 
appear to have had their inception at the time of the motorcycle 
accidents.  Since the initial injuries, he has tried multiple 
therapies for his lower back pain, some of which exacerbated his 
symptoms, while others improved his symptoms.  The VA examiner 
concluded that the Veteran's low back symptoms are 
chronologically related to his in-service motorcycle accidents, 
as they began after the accidents.  

The September 2010 VA examination report is thorough, well-
reasoned, and based on a review of his claims file and medical 
records as well as an objective clinical evaluation.  Hence, it 
has the proper foundation and predicate and, therefore, is 
entitled to significant probative weight.  See Elkins v. Brown, 5 
Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

Furthermore, the Veteran's treatment records show he has 
consistently claimed that he has experienced low back symptoms 
since 1981.  Insofar as he is competent to relay his account of 
experiencing continued low back pain after his in-service 
motorcycle accidents, the Board finds him credible, as he his 
reports of symptoms have been consistent throughout his medical 
treatment for this disability.  See again Rucker v. Brown, 10 
Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See again 38 C.F.R. § 3.159(a)(2); Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Therefore, resolving all doubt to the benefit of the Veteran, the 
Board finds the most probative medical and other evidence of 
record establishes the Veteran's low back disorder was incurred 
in service.  Consequently, he is entitled to service connection 
for this condition.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a low back disorder is granted.


REMAND

Unfortunately, another remand is required in this case as to the 
issue of service connection for chronic pain syndrome.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In its August 2010 Remand, the Board directed the RO/AMC to 
provide the Veteran a Statement of the Case with respect to his 
claim for service connection for chronic pain syndrome and to 
inform him of the period of time within which he must file a 
substantive appeal to perfect an appeal of any remaining issue as 
to that claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The record does not show 
he has been issued a Statement of the Case.  Thus, another remand 
is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(the Veteran is entitled, as a matter of law, to compliance with 
remand directives).  See, too, Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (indicating there need only be substantial, not 
exact, compliance).

Accordingly, the case is REMANDED for the following action:

The RO shall provide the Veteran a Statement 
of the Case with respect to the issue of 
service connection for chronic pain syndrome.  
The Veteran must be informed of the period of 
time within which he must file a substantive 
appeal to perfect his appeal to the Board 
concerning these respective issues.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  
If, and only if, a timely substantive appeal 
is filed, the issue should be returned to the 
Board for further appellate consideration.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


